Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Summary
Currently, claims 1 – 7, 9 – 16, 18 – 25 and 27 are pending and considered as set forth.
The rejection under 35 USC 101 is maintained

Response to Arguments
	Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
	Regarding the rejection under 35 USC 101, Applicant argues:
“Accordingly, the 2019 Guidance revises the USPTO’s examination procedure with respect to the first step of the Alice/Mayo test (Step 2A of the USPTO’s Subject Matter Eligibility Guidance) by: (1) providing groupings of subject matter that is considered an abstract idea; and (2) clarifying that a claim is not “directed to” a judicial exception if the judicial exception is integrated into a practical application of that exception. Based on this new guidance, Applicants respectfully submit that Applicants claims are not directed to “abstract ideas” such as mathematical concepts, certain methods of organizing human 
Furthermore, even if Applicants claims recites a judicial exception (a law of nature, a natural phenomenon, or an abstract ideas), which they do not, the Examiner must analyze Applicants claims to determine whether any alleged judicial exception is integrated into a practical application of that exception. Applicants respectfully submit that Applicants claims are not “directed to” a judicial exception, and thus are patent eligible, for at least the reason that Applicants claims as a whole integrates any alleged judicial exception into a practical application of that exception. Appropriate clarification is respectfully requested.”  (Applicant’s 9/27/21 remarks, pp.10-11).   However, the examiner has already analyzed the claims under the revised 2019 analysis and finds the claimed invention to be an abstract idea without a practical application.  (See 101 rejection below).

Regarding the rejection under 35 USC 103, Applicant argues that the Hasle reference does not teach :
model the planning problem for a planning horizon based on at least a portion of the accessed supply chain data and the constraints decompose the planning horizon into multiple sub-horizons
optimize the planning problem for each subseguent sub-horizon based on the optimization of previous sub-horizons such that optimizing the planning problem for the first sub-horizon comprising netted information associated with the optimization of the previous sub- horizons and the absolute information associated with the optimization of each subseguent sub-horizon generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons 
pointing out Hasle, fig.3.  (Applicant’s 9/27/21 remarks, p.15) The examiner respectfully disagrees.
	 

"In constraint-based scheduling, a critical issue is to encode the given problem as a CSP [7], The WAS prototype constraint model was implemented using a commercial constraint solver, namely I log Solver with the I log Schedule predefined objects for resources and activities. The basic resolution process consists of an initial pruning of the search space through domain reduction via arc consistency techniques, and a subsequent search phase, where commitments are made in an opportunistic fashion [6, 8], The consequences of these commitments are used to filter domains through constraint propagation. The temporal constraints illustrated in Figure 3 are posted to the constraint solver and propagated prior to search. In a similar way, time window constraints on the Logging activities are posted and propagated. Each time a resource commitment is made, the corresponding resource availability is updated. Rig movement time and the insertion of Gauging activities for Producer wells are taken care of during search for a feasible schedule. The Footprint constraint is modelled using auxiliary resources." 
In addition Hasle, fig.6 appears to show a Gantt style chart with a plan created by propagating the constraints.  Accordingly, Hasle appears to break down a problem into smaller pieces/horizons and propagate constraints from earlier commitments to continue solving the constraint problem and generate the plan.  Accordingly, Hasle can create a schedule with multiple windows (horizons) by propagating constraints from previous windows (commitments in the Gantt chart).  
	
	Applicant also argues that Hasle is not analogous art, because it does not address supply chains.  (Applicant’s 9/27/21 remarks, p.16).  The examiner respectfully disagrees.
	The examiner notes that a supply chain is well known as a coordination of organizations/people/activities/etc for the purpose of moving a product to a customer.  (“A supply chain, logistics network, or supply network is a coordinated system of organizations, people, activities, 




	Although Hasle is directed to solving an oil rig scheduling problem, the underlying methodology of constraint reasoning is applicable to any problem that can be decomposed into smaller tasks.  Just as Hasle is concerned with propagating constraints and task interdependencies for utilizing oil equipment, a complex supply chain has similar issues (acquiring raw materials, building sub-assemblies, assembling the final product, etc).  The question of what step to do first, the effect of a prior step on a subsequent step, the scheduling of all the steps to optimize the performance of the overall project, is not specific to any one field of endeavor.  Accordingly, the examiner believes that Hasle would have commended itself to an inventor’s attention when considering any complex planning problem.   Broadly speaking, a “supply chain” is merely an organization of entities/activities to supply a product or service.  Taken at such a level Hasle can be described as part of a supply chain, a supply chain to produce oil.
	Applicant also argues:. Applicants respectfully request clarification as to the subject matter for which the statement is being taken. With respect to the subject Application, the Examiner’s statement that the “[a] lthough Hasle is directed to solving an oil rig scheduling problem, the underlying methodology of constraint reasoning is applicable to any problem that can be decomposed into smaller tasks,” is not capable of instant and unquestionable demonstration as being well-known.” (Applicant’s 9/28/20 remarks, p.22)  The examiner respectfully disagrees
	The examiner has not taken notice of the recited passage.  Further,  adequately traversing requires an argument ‘contain[s] adequate information or argument’ to create on its face ‘a reasonable doubt regarding the circumstances justifying the … notice’ of what is well known to an ordinarily skilled artisan.  In re Boon, 439 F.2d 724, 728 (CCPA 1971).  ‘To adequately traverse such a finding [of Official 
	The issue of notice is moot however.  The examiner notes that the Hasle reference itself discloses that constraint reasoning may be used to solve problems in many fields with complex planning problems.  “Constraint Reasoning (CR) is a relatively new field within computer science. It consists of generic methods for solving complex problems involving constraints. Such problems are abundant in industry and administration: planning, scheduling, resource allocation, control, and design. Constraint Reasoning is reasoning by active use of constraints. A set of methodologies has been developed, largely over the past two decades, and very significant results have been achieved. In recent years we have also seen the advent of industrial and academic tools based on these methodologies [3]. The Constraint Reasoning paradigm of computation inherits from the field of Artificial Intelligence the flexibility and versatility required to express very complex problems, and from Linear Programming and Operations Research the efficiency to solve them.  Constraint Reasoning is now often identified with issues relating to industrial competitiveness and efficiency. The class of constraint satisfaction problems covers almost any resource allocation task such as personnel scheduling in hospitals, job scheduling in factories, production planning, etc. CR methodologies have successfully automated the solution of complex combinatorial problems in many domains as diverse as planning, resource allocation, time management, personnel management, partitioning, and design.” (Hasle, p.3)


	Regarding the rejection under 35 USC 101, Applicant argues that the claimed invention is not an abstract idea, because it cannot be performed in the human mind.  (“Here, Applicant’s claims are not directed to an abstract idea, such as a mental process, because, none of the following claim limitations could be practically performed in the human mind. Specifically:
a supply chain network comprising one or more entities that produce one or more items;
one or more databases that stores supply chain data describing the flow of items through the supply chain network;
generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons; and
communicate the generated supply chain plan over a computer network to the one or more entities; and
at least one of the one or more items are produced by at least one of the one or more entities to satisfy supply chain demand at least partially based on the generated supply chain plan
as required by Claim 1, could not practically be performed in the human mind.” ,Applicant’s 9.28.20 remarks, p.13).  The examiner respectfully disagrees.
	At best, recitation of a supply chain network confines the abstract idea to a technological environment.  “[A] data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).” (MPEP 2106.05h).  Presumably, Applicant’s abstract idea of decomposing a large problem into smaller “sub horizons” could apply to any planning problem and is independent of the field of use.  “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.”  (MPEP 2106.05h).  The recitation of the 
	Applicant also argues that the claimed invention is a practical application of an abstract idea in conjunction with a particular machine.  (“Applicants respectfully submit that the claimed invention, as shown above, provides a significant advantage in over traditional supply chain planning problems. In addition, assuming, solely for the sake of argument that Applicant’s invention literally recites a judicial exception (it does not), Applicants’ invention “uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” based, inter alia, on:

model the planning problem for a planning horizon based on at least a portion of the accessed supply chain data and the one or more constraints;
decompose the planning horizon into multiple sub-horizons;
optimize the planning problem for a first sub-horizon;

optimize the planning problem for each subsequent sub-horizon based on the optimization of previous sub-horizons such that optimizing the planning problem for the first sub-horizon comprises netted information associated with the optimization of the previous sub-horizons and the absolute information associated with the optimization of each subsequent sub-horizon thereby reducing the computational time of the computer for the planning horizon;
generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons; and
communicate the generated supply chain plan over a computer network to the one or more entities; and
at least one of the one or more items are produced by at least one of the one or more entities to satisfy supply chain demand at least partially based on the generated supply chain plan

(as required by Claim 1). This shows, at the very least, a meaningful limitation of any judicial exception that is more than a general link to the technology, and which integrates any alleged abstract idea into a practical application.” ,Applicant’s 9/28/20 remarks, p.14).  The examiner respectfully disagrees.  
	The cited elements appear to largely be the abstract idea itself rather than any “additional elements”.  Accordingly, the argument appears to only point out abstract idea steps performed by generic computer elements.  
	Applicant also argues that the examiner has not supported the 101 rejection as to the additional claim elements identified as insignificant extra solution activity.  (Applicant’s 9/28/20 remarks, p.15).  The examiner respectfully disagrees.  The examiner has identified the database and networking elements to be extra solution activity.  This is supported by an evidentiary citation to the MPEP 2106.05d in the step 2B analysis.
	Applicant also points to areas of Applicant’s specification that recite a computer performance improvement employing Applicant’s idea.  (Applicant’s 9/28/20 Remarks, p.16).  However, it is not clear that Applicant’s invention recites an improvement to a computer.  “Examiners should also consult MPEP § 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally).” (MPEP 2106.04a).  The reduction 
	The examiner does not doubt that Applicant’s invention could well result in less computational time by a computer.  However, the examiner cannot discern an improvement that is specific to the computing technology used.  Applicant’s invention does not improve a computer in the manner that Enfish’s “self referential table” achieved.  Applicant’s invention arguably improves a preexisting non-technical process, project management, not a computing construct such as a database table.
	Applicant also argues that the examiner reads the claims at an impermissibly high level of abstraction.  (“Applicants respectfully submit that the Examiner is describing the present claims at a high level of abstraction untethered from the language of the claims, especially when read in light of the specification describing several improvements in the supply chain planning system’s capabilities derived from the claimed system and its ability to generate a supply chain plan, as discussed below in detail. Applicants respectfully submit that the Examiner, much like the District Court in Enfish, is oversimplifying the claims and downplaying the invention’s benefits.”, Applicant’s 9/28/20 remarks, p.17).  The examiner respectfully disagrees.
	The examiner notes that Applicant has pointed out the benefits of Applicant’s invention and the examiner concedes that it may well result in improvement to computer supply chain planning.  However, the invention as claimed does not represent a technical improvement to supply chain planning.   The current claim language does not clearly demonstrate an improvement to technology.  Manual human project planning can achieve breaking down a project into optimized horizons in order to efficient more efficiently.  Admittedly, such techniques of breaking down a problem could find 
	 
	Regarding the rejection under 35 USC 103, Applicant argues that the Hasle reference does not teach 
model the planning problem for a planning horizon based on at least a portion of the accessed supply chain data and the constraints decompose the planning horizon into multiple sub-horizons
optimize the planning problem for each subseguent sub-horizon based on the optimization of previous sub-horizons such that optimizing the planning problem for the first sub-horizon comprising netted information associated with the optimization of the previous sub- horizons and the absolute information associated with the optimization of each subseguent sub-horizon generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons 
pointing out Hasle, fig.3.  (Applicant’s 9/28/20 remarks, p.20) The examiner respectfully disagrees.
	The examiner points out that the examiner does not rely upon Fig.3.  In context, Fig. 3 appears to describe a set of temporal constraints (ie. conditions precedent that must occur for subsequent steps in the project flow to proceed).  These constraints are parameters that are considered by the constraint reasoning methodology of Hasle.  
	To the contrary, the examiner cites Hasle p.12:  
"In constraint-based scheduling, a critical issue is to encode the given problem as a CSP [7], The WAS prototype constraint model was implemented using a commercial constraint solver, namely I log Solver with the I log Schedule predefined objects for resources and activities. The basic resolution process consists of an initial pruning of the search space through domain reduction via arc consistency techniques, and a subsequent search phase, where commitments are made in an opportunistic fashion [6, 8], The consequences of these commitments are used to filter domains through constraint propagation. The temporal constraints illustrated in Figure 3 are posted to the constraint solver and propagated prior to search. In a similar way, time window constraints on the Logging activities are posted and propagated. Each time a resource commitment is made, the c
orresponding resource availability is updated. Rig movement time and the insertion of Gauging activities for Producer wells are taken care of during search for a feasible schedule. The Footprint constraint is modelled using auxiliary resources." 
In addition Hasle, fig.6 appears to show a Gantt style chart with a plan created by propagating the constraints.  Accordingly, Hasle appears to break down a problem into smaller pieces/horizons and propagate constraints from earlier commitments to continue solving the constraint problem and generate the plan.  
	Applicant also argues that Hasle is not analogous art, because it does not address supply chains.  (Applicant’s 4/20/20 remarks, p.21).  The examiner respectfully disagrees.
	Although Hasle is directed to solving an oil rig scheduling problem, the underlying methodology of constraint reasoning is applicable to any problem that can be decomposed into smaller tasks.  Just as Hasle is concerned with propagating constraints and task interdependencies for utilizing oil equipment, a complex supply chain has similar issues (acquiring raw materials, building sub-assemblies, assembling the final product, etc).  The question of what step to do first, the effect of a prior step on a subsequent step, the scheduling of all the steps to optimize the performance of the overall project, is not specific to any one field of endeavor.  Accordingly, the examiner believes that Hasle would have commended itself to an inventor’s attention when considering any complex planning problem.   Broadly speaking, a “supply chain” is merely an organization of entities/activities to supply a product or service.  Taken at such a level Hasle can be described as part of a supply chain, a supply chain to produce oil.
. Applicants respectfully request clarification as to the subject matter for which the statement is being taken. With respect to the subject Application, the Examiner’s statement that the “[a] lthough Hasle is directed to solving an oil rig scheduling problem, the underlying methodology of constraint reasoning is applicable to any problem that can be decomposed into smaller tasks,” is not capable of instant and unquestionable demonstration as being well-known.” (Applicant’s 9/28/20 remarks, p.22)  The examiner respectfully disagrees
	The examiner has not taken notice of the recited passage.  Further,  adequately traversing requires an argument ‘contain[s] adequate information or argument’ to create on its face ‘a reasonable doubt regarding the circumstances justifying the … notice’ of what is well known to an ordinarily skilled artisan.  In re Boon, 439 F.2d 724, 728 (CCPA 1971).  ‘To adequately traverse such a finding [of Official Notice], an applicant must specifically point out the supposed errors in the [E]xaminer’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.’  M.P.E.P. § 2144.03(C).  Simply disagreeing with official notice is not sufficient.  
	The issue of notice is moot however.  The examiner notes that the Hasle reference itself discloses that constraint reasoning may be used to solve problems in many fields with complex planning problems.  “Constraint Reasoning (CR) is a relatively new field within computer science. It consists of generic methods for solving complex problems involving constraints. Such problems are abundant in industry and administration: planning, scheduling, resource allocation, control, and design. Constraint Reasoning is reasoning by active use of constraints. A set of methodologies has been developed, largely over the past two decades, and very significant results have been achieved. In recent years we have also seen the advent of industrial and academic tools based on these methodologies [3]. The Constraint Reasoning paradigm of computation inherits from the field of Artificial Intelligence the flexibility and versatility required to express very complex problems, and from Linear Programming and Operations Research the efficiency to solve them.  Constraint Reasoning is now often identified with issues relating 
	


	






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 7, 9 – 16, 18 – 25 and 27  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,10,19 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to project management which is a mental process. Other than reciting a supply chain network, database, computer/processor, computer network, item produced nothing in the claims precludes the steps from being performed mentally.  But for the supply chain network, database, computer/processor, computer network, item produced the limitations on access data, access constraints, access planning problem, model problem, decompose problem into sub horizons, optimize for each sub horizon based on previous sub horizon, generate plan, communicate plan is a process that under its broadest reasonable interpretation could be performed by mentally/manually but for the recitation of generic computer elements.  The limitations of database storage, communicating over a network, producing an item are considered by the examiner to be extra solution activity.  Applicant has not invented of storing data or communicating over a network.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Further, the environmental limitation of a supply chain network merely confines the abstract idea to a particular field of use.  “[A] claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.”  (MPEP 2106.05h)  If 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of computer/processor amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of database and computer network were considered by the examiner to be extra solution activity above.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  

Regarding the dependent claims, these claims are directed to limitations which serve to limit the project management steps.  The subject matter of claims 2, 11 and 20 (multiple supply chain data), 3, 12 and 21, (stored constraints), Claims 4, 13 and 22, (stored planning problem) , Claims 5, 14 and 23 (time based decomposition), Claims 6, 15 and 24, (time buckets) , Claims 7, 16 and 25,(system entities), Claims 9, 18 and 27 (column generation) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 16, 18 – 25 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greamo et al. (Hereinafter Greamo) (US 20020095307) in view of Hasle “WELL ACTIVITY SCHEDULING - AN APPLICATION OF CONSTRAINT REASONING”, 1997,available at https://www.semanticscholar.org/paper/WELL-ACTIVITY-SCHEDULING-AN-APPLICATION-OF-Hasle-Haut/9b0c20b7a21d825fbfe69a4e129155ab72665a07 in view of “Grid Computing with SAS”, snapshot taken 5/2006, available at https://web.archive.org/web/20060514210703/http://www2.sas.com/proceedings/sugi31/212-31.pdf

As per Claims 1,  Greamo teaches a supply chain system configured to (Abstract and paragraph 42): 
a supply chain network comprising one or more entities that produce one or more items (See at least abstract);
one or more databases that stores supply chain data describing the flow of items through the supply chain network (Figure 1A - 1B);

a computer coupled with the one or more databases and comprising one or more processing units and one or more memory units, the computer configured to:  (Figure 1A - 1B),
access the supply chain data describing the flow of one or more items through the supply chain network (Paragraph 10 – 16 and 30 – 36 teaches accessing supply chain database which describes inventory availability and flow or progress information such as duration, begin date and time buckets of items through the entire supply chain network); 
access one or more constraints of one or more entities (Paragraph 10 – 16 teaches accessing the constraints of an entity such as lead time and availability); 
access a planning problem of the one or more entities (Paragraph 48 – 55 teaches the system checks the product plan to find if there is any planning problem with customer's orders); 

communicate the supply chain plan to the one or more entities at least one of the one or more items are produced by at least one of the one or more entities to satisfy supply chain demand at least partially based on the generated supply chain plan. (See at least abstract and paragraph 16).

Greamo does not explicitly disclose

model the planning problem for a planning horizon based on at least a portion of the accessed supply chain data and the constraints 
decompose the planning horizon into multiple sub-horizons 
optimize the planning problem for each subsequent sub-horizon based on the optimization of previous sub-horizons such that optimizing the planning problem for the first sub-horizon comprising netted information associated with the optimization of the previous sub- horizons and the absolute information associated with the optimization of each subsequent sub-horizon 
Hasle is a paper directed to modeling oil rig schedule planning with constraint reasoning.  (Hasle, abstract).  “In constraint-based scheduling, a critical issue is to encode the given problem as a CSP [7]. The WAS prototype constraint model was implemented using a commercial constraint solver, namely Ilog Solver with the Ilog Schedule predefined objects for resources and activities. The basic resolution process consists of an initial pruning of the search space through domain reduction via arc consistency techniques, and a subsequent search phase, where commitments are made in an opportunistic fashion [6, 8]. The consequences of these commitments are used to filter domains through constraint propagation. The temporal constraints illustrated in Figure 3 are posted to the constraint solver and propagated prior to search. In a similar way, time window constraints on the Logging activities are posted and propagated. Each time a resource commitment is made, the corresponding resource availability is updated. Rig movement time and the insertion of Gauging activities for Producer wells are taken care of during search for a feasible schedule. The Footprint constraint is modelled using auxiliary resources.”   (Hasle, p.12)
generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons 
(Hasle, fig.6)
 

Greamo does not explicitly disclose
thereby reducing the computational time of the computer for the planning horizon 
Grid computing is a software development guide.  Grid computing discloses that it is conventional in manual as well as computing tasks to reduce a complex problem into smaller parallel problems in order to achieve an overall reduction in time to complete the task.  (Grid computing, p.2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Greamo with the parallelism of Grid Computing with the motivation of performing the same task in a shorter time.  (Gantt, overview)

As per Claims 10 and 19
See prior art rejection of claim 1
As per Claims 2, 11 and 20, Greamo teaches wherein the supply chain data is stored in one or more databases by the one or more entities of the supply chain network (Paragraph 30 – 36 teaches supply chain related data is stored in databases by multiple entities of supply chain network). 

As per Claims 3, 12 and 21, Greamo teaches wherein the one or more constraints are stored in one or more databases by the one or more entities of the supply chain network (Paragraph 21 – 34 teaches constrains such as lead time or available space are stored in one or more databases by one or more entities such as customers of supply chain network). 

As per Claims 4, 13 and 22, Greamo teaches wherein the planning problem is stored in one or more databases by the one or more entities of the supply chain network (Paragraph 48 – 55 teaches supply chain planning problem is reported and stored in the database by one or more entities). 

As per Claims 5, 14 and 23, 

See prior art rejection of claim 1 regarding Hasle

As per Claims 6, 15 and 24, 
wherein the multiple sub-horizons comprise multiple time buckets 
See prior art rejection of claim 1 regarding Hasle


As per Claims 7, 16 and 25, Greamo teaches wherein the one or more entities are entities selected from the group consisting of one or more manufactures, one or more manufacturing plants, one or more distribution centers, one or more work-centers, and one or more customers (Paragraph 8 – 10 teaches the entities of customer and manufacturing). 

As per Claims 9, 18 and 27, Greamo teaches wherein a column generation technique is used to optimize the planning problem for each of the multiple sub-horizons (Paragraph 10 – 16 and 43 – 67 teaches optimizing the planning problem using column generation technique for each of the multiple sub-horizons).
See also prior art rejection of claim 1 regarding Hasle




Conclusion
                                                                                                                                                                                                      
Relevant art not relied on but made of record include Burke, describing a supply chain where constraints are propagated across time horizons.  (“We can also propagate information down the supply chain, taking into consideration what batches are required by the manufacturer. The supply chain will
never benefit from the manufacturer receiving more batches for a component
than it needs to produce its expected demand. If we consider each period of the
horizon in turn and then just look at future demand from that period on, we can
determine the maximum number of batches that the manufacturer will want to
receive in that horizon. (Eqn. 22).”  ,  Burke, section 4.3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687